By the Court.

Benning, J.
delivering the opinion.
fl.J The important question in this case is, whether the Court was right in admitting to the Jury, at the instance of the claimant, the judgment establishing the copy deed? That was a judgment to which the claimant was the party on one side, and the representatives of Charles H. Rice the parties on the other.
This judgment was rendered in November, 1850.
The levy was dated the 10th of July, 1854.
It is true, that in general, a judgment can be given in evidence only against the parties to it and their privies. There’ are, however, some exceptions to this rule. A judgment or decree that is of the muniments of a party’s estate, may be given in evidence by or against a stranger. (Ph. Ev. Cow. & Hill’s Notes, 3 vol. 822, 920, 978.)
And this is such a judgment.
If this judgment ought to have been excluded on the ground that plaintiffs were no parties to it, why also ought not the plaintiffs’ fi. fa. to have been excluded, on the ground that the claimant was no party to it.
We have already decided, at this term, that the sayings of *386the defendant in fi. fa. adverse to his interest, made soma time before the levy, are admissible for the claimant and-, against the plaintiff. (Smith vs. Cox; Ross & Leitch vs. Horn.) Does not a judgment against the defendant in fi.fa.. and in favor of the claimant, stand upon the same footing as such sayings?
It does, certainly,' if it is a judgment by confession.
If this judgment was admissible, it, of itself, constituted-sufficient evidence to support the verdict. We think it was.. It would be a waste of time to consider the other questions in the case, for they are not such as would authorize this Court to grant a new trial, unless they had been made the..basis of a motion for a new trial in the Court below... - .